Title: From William Blount to John Adams, 23 May 1796
From: Blount, William,Cocke, William
To: Adams, John,United States Senate


				
					Mr. President and Gentlemen of the Senate of the United States,
					Philadelphia, Monday, May 23d. 1796.
				
				We have the Honor to inform you that we are within the walls of your Chamber, ready to produce, to you papers to prove, that we have been duly and legally elected Senators to represent the State of Tennessee in your Body—and that State having a right to be represented in the Congress of the United States, on an equal footing with the original States; in all respects whatever, our Duty compels us to demand that we be now admited to our Seats.—
				
					Wm. BlountWm Cocke
				
				
			